Case 1:13-cr-01036-SOM Document 411 Filed 05/04/21 Page 1 of 9   PageID #: 5158



                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,     )          CRIM. NO. 13-01036 (01)
                               )
           Plaintiff,          )          ORDER REGARDING MOTION TO
                               )          REDUCE SENTENCE PURSUANT TO
      vs.                      )          18 U.S.C. § 3582(c)(1)(A)(i)
                               )
 MALIA ARCIERO (01),           )
                               )
           Defendant.          )
 _____________________________ )

               ORDER REGARDING MOTION TO REDUCE SENTENCE
                PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)(i)


 I.         INTRODUCTION.

            On April 16, 2021, Defendant Malia Arciero, proceeding

 pro se, filed another Motion to Reduce Sentence pursuant to 18

 U.S.C. § 3582(c)(1)(A)(i).1      In this motion, she refers to


       1
       While Arciero is now proceeding pro se before this court,
 that was not always the case. In all of the proceedings leading
 up to her sentencing and her appeal to the Ninth Circuit from the
 judgment in the criminal case, Arciero was represented by
 retained counsel. Similarly, in § 2255 proceedings before this
 court and before the Ninth Circuit, Arciero was represented by
 retained counsel. When Arciero filed her first compassionate
 release motion on May 19, 2020, she was represented by retained
 counsel. This court denied the compassionate release motion.
 See ECF No. 364. Arciero then filed a pro se reconsideration
 motion. See ECF No. 367. Arciero’s retained counsel moved to
 withdraw as counsel, noting Arciero’s wish to proceed pro se.
 See ECF No. 369. This court granted counsel’s motion to withdraw
 and stated, “Because counsel was retained, because the record
 does not include a financial affidavit regarding indigency,
 because this is not a matter involving a constitutional right to
 court-appointed counsel, and because Ms. Arciero is having no
 difficulty representing herself, the court does not refer this
 matter to court-appointed counsel, which the court has been doing
 with compassionate release requests by indigent individuals.”
 See ECF No. 370.
Case 1:13-cr-01036-SOM Document 411 Filed 05/04/21 Page 2 of 9    PageID #: 5159



 “allergies that will prevent her from taking the COVID vaccines.”

 See ECF No. 408, PageID # 5022.       Given the lack of detail

 supporting her claimed allergy and her history of lying to the

 court, this court asked for additional information.             Arciero

 filed a supplemental memorandum that does not address the court’s

 concerns, prompting the present order

 II.        BACKGROUND AND ORDER.

            Arciero was arrested for methamphetamine-related

 crimes.   In pretrial proceedings, she accused a law enforcement

 agent in oral testimony of forcing her to perform oral sex on

 him.   See Partial Transcript of Further Order to Show Cause Why

 Pretrial Release Should Not Be Revoked - Testimony of Malia

 Arciero, ECF No. 83, PageID # 141.        In addition, in connection

 with three pretrial motions, Arciero submitted a declaration

 repeating the allegations of the law enforcement agent’s sexual

 misconduct in vivid detail.       See ECF No. 105-1, PageID #s 282,

 286-87, see also ECF Nos. 106, 107.        She ultimately withdrew one

 of those motions and proceeded on the other two on grounds

 unrelated to the sexual assault allegations.         This court denied

 those motions.    See ECF No. 174.

            After a six-day jury trial and two days of

 deliberations, Arciero was convicted of four drug-related crimes.

 See ECF Nos. 219, 220, 226, 227, 243, 245, 249.          She did not




                                      2
Case 1:13-cr-01036-SOM Document 411 Filed 05/04/21 Page 3 of 9   PageID #: 5160



 testify during her trial, and the jury did not hear about the

 sexual assault allegations.

            On September 18, 2015, before she was sentenced,

 Arciero retracted her accusations against the law enforcement

 agent under penalty of perjury, stating that her accusations

 against him were false.      See Declaration of Malia Arciero, ECF

 No. 279-2, PageID # 1865.      She explained that her previous

 accusations that the law enforcement agent “raped [her] and

 forced [her] to give him oral sex” were “not correct and I

 therefore withdraw them.”      Id., PageID # 1868.      She also withdrew

 her assertion that she had not been selling methamphetamine and

 stated, “As was proven at trial, the truth is that I was bringing

 one pound of methamphetamine in my car to sell to another person

 for $15,000.”    Id., PageID # 1867.

            Arciero’s conviction and sentence were affirmed on

 appeal.   See ECF No. 307.

            Arciero has made several requests for compassionate

 release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), including one

 on April 16, 2021.     See ECF No. 408.     In her latest request,

 Arciero refers to “allergies that will prevent her from taking

 the COVID vaccines.”     See Id., PageID # 5022.       She provided no

 further information about her allergies.         Given her history of

 lying to the court, the court asked for more details about her

 claimed allergies:


                                      3
Case 1:13-cr-01036-SOM Document 411 Filed 05/04/21 Page 4 of 9   PageID #: 5161



            Arciero has previously raised a concern about
            the Moderna vaccine, which, the court noted,
            was not accompanied by explanatory detail.
            See ECF No. 396 (“Arciero notes that the CDC
            advises against receiving the Moderna vaccine
            if one has had an allergic reaction to it or
            to one of its ingredients. Arciero does not
            identify any ingredient in the Moderna
            vaccine to which she has had an allergic
            reaction. Nor does she say that the Moderna
            vaccine is the only option in her facility.
            It is equally unclear that the prison will
            not seek to accommodate those with
            allergies.”). Before setting a deadline for
            the Government’s response to Arciero’s latest
            compassionate release request, the court
            orders Arciero to provide more detail about
            her allergy to COVID-19 vaccines. This
            response will be filed publicly unless
            Arciero opts to file it under seal, which
            Arciero is given leave to do provided she
            serves a copy on the Government. Arciero is
            asked to address the following no later than
            May 3, 2021:

            1) What specific ingredient is Arciero
            allergic to and which vaccines contain that
            ingredient?

            2) If the ingredient that allegedly causes an
            allergic reaction is in only one of the
            vaccines, is there some concern that the BOP
            will not make a different vaccine available
            to Arciero? In other words, if Arciero is
            allergic to an ingredient in only the Moderna
            vaccine, for example, is there any reason to
            think that she will not be offered the
            Pfizer-Biotech vaccine or, if it is
            authorized within the next few weeks, the
            Johnson & Johnson vaccine?

            3) What is the exact nature of Arciero’s
            allergic reaction that makes getting a
            COVID-19 vaccine dangerous? For example,
            “when I have had vaccines containing
            Substance X in the past, I have broken out in
            hives.” Or, “Substance X causes my airway to
            constrict and I cannot breathe.”

                                      4
Case 1:13-cr-01036-SOM Document 411 Filed 05/04/21 Page 5 of 9   PageID #: 5162




             4) Does Arciero have any corroborating
             medical records substantiating her allergy to
             an ingredient in a COVID-19 vaccine? If she
             has such material, Arciero should submit
             that.

             5) Has a doctor ever told Arciero that she
             should not get a COVID-19 vaccine because of
             her allergy? If yes, what is the doctors
             name and when did the doctor tell Arciero
             that? If instead a doctor has only advised
             Arciero to skip flu vaccines, what causes
             Arciero to be worried that the same advice
             would apply with vaccines for diseases with
             higher rates of complications and death?

 ECF No. 409.

             On May 3, 2021, Arciero purported to respond to the

 court’s order of April 19, 2021.         See ECF No. 410.   She did not

 address the court’s questions.       Instead, she said that the court

 was asking her to do the impossible, as she could not get medical

 information from the Bureau of Prisons in such a short timeframe.

             The court is willing to extend Arciero’s deadline.

 Moreover, if Arciero cannot identify the ingredient(s) in the

 COVID-19 vaccines that she is allergic to, she should at least be

 able to say what reaction she has to any such ingredient and

 whether a doctor has ever told her that she should not get a

 COVID-19 vaccine.     These are questions that Arciero should be

 able to answer, given her claim that she is allergic to COVID-19

 vaccines.

             Arciero does not mention any allergy at all in her

 supplemental memorandum of May 3, 2021, instead referring to

                                      5
Case 1:13-cr-01036-SOM Document 411 Filed 05/04/21 Page 6 of 9   PageID #: 5163



 medical conditions, which she represents as kidney disease,

 breast cancer, and bronchitis.       She says these conditions make it

 risky for her to get COVID-19 vaccines.         Again, however, Arciero

 provides no support for that claim.        At most, she attaches an

 email to Dr. Peikar asking the doctor for an email back to her

 stating that, given her medical issues and the potential side

 effects, he does not believe that she would be a good candidate

 for receiving a COVID-19 vaccine.        See ECF No. 410-1.

 Presumably, Arciero is now awaiting the doctor’s response,

 although she is not asking the doctor to addres the allergies her

 motion refers to.

            Rather than answering this court’s questions, Arciero’s

 supplemental memorandum veers into matters that this court has

 already decided.     She attaches, for example, the Ninth Circuit’s

 recent decision in United States v. Aruda, 993 F.3d 797 (9th Cir.

 2021) (per curiam).     But that case had not affected this court’s

 analysis of compassionate release motions.         In Arciero’s own

 case, in an order dated June 5, 2020, this court recognized that

 it possesses considerable discretion in determining whether a

 particular defendant has established the existence of

 extraordinary and compelling reasons that justify early release.

 See United States v. Arciero, 2020 WL 3037073, at *6-*7 (D. Haw.

 June 5, 2020).    In short, this court was already applying the law

 as stated in Aruda before the Aruda decision.


                                      6
Case 1:13-cr-01036-SOM Document 411 Filed 05/04/21 Page 7 of 9   PageID #: 5164



            This court has also stated that, in reading

 § 3582(c)(1)(A) as providing for considerable judicial

 discretion, the court is well aware of the absence of an amended

 policy statement from the Sentencing Commission reflecting the

 discretion given to courts when Congress amended the statute to

 allow inmates themselves to file compassionate release motions.

 United States v. Mau, 2020 WL 6153581 (D. Haw. Oct. 20, 2020);

 United States v. Scher, 2020 WL 3086234, at *2 (D. Haw. June 10,

 2020); United States v. Cisneros, 2020 WL 3065103, at *2 (D. Haw.

 Jun. 9, 2020); Arciero, 2020 WL 3037073, at *6-*7; United States

 v. Kamaka, 2020 WL 2820139, at *3 (D. Haw. May 29, 2020).

 Specifically, this court has recognized that an Application Note

 to a relevant sentencing guideline is outdated.          This court

 continues to view its discretion as not limited by Sentencing

 Commission pronouncements that are now at odds with the

 congressional intent behind recent statutory amendments.            In

 Aruda, the Ninth Circuit expressly recognized that there is no

 applicable Sentencing Commission policy statement governing

 compassionate release motions filed by defendants under §

 3582(c)(1)(A).    Nevertheless, while the Sentencing Commission’s

 statements in U.S.S.G § 1B1.13 are not applicable policy

 statements that are binding on this court, they may inform this

 court’s discretion.     See Aruda, 993 F.3d at 802.




                                      7
Case 1:13-cr-01036-SOM Document 411 Filed 05/04/21 Page 8 of 9   PageID #: 5165



             Because Arciero may have been confused as to what this

 court was asking of her, the court gives her another chance to

 answer the specific questions asked of her in the order of April

 19, 2021.    Arciero may file answers to the specific questions no

 later than June 1, 2021.      She may quote the specific question

 asked and then answer it.      Alternatively, if Arciero would like

 more time, she may, no later than June 1, 2021, ask this court to

 wait so that she can gather material.        In that case, her latest

 motion for compassionate release will automatically be terminated

 without prejudice to its being reinstated without the need to

 refile anything once Arciero notifies the court that she is ready

 to proceed.    If the court does not hear from Arciero by June 1,

 2021, the court will proceed with her compassionate release

 request based on the present record.        That is, the court will ask

 the Government to respond to the request and Arciero may file an

 optional reply in support of her request.

 III.        CONCLUSION.

             No later than June 1, 2021, Arciero may file another

 supplemental memorandum in support of her latest compassionate

 release request.     In that memorandum, she should, to the extent

 she can, answer as many of the specific questions posed in the

 order of April 19, 2021.      Alternatively, she may request more

 time to gather materials.      If Arciero does not timely respond by

 June 1, 2021, the court will proceed with the merits of her


                                      8
Case 1:13-cr-01036-SOM Document 411 Filed 05/04/21 Page 9 of 9           PageID #: 5166



 compassionate release request based on the present record, the

 Government’s response, and an optional reply memorandum that

 Arciero may file.



                     IT IS SO ORDERED.

                     DATED: Honolulu, Hawaii, May 4, 2021.




                                  /s/ Susan Oki Mollway
                                  Susan Oki Mollway
                                  United States District Judge



 United States of America v. Arciero, Crim. No. 13-01036 SOM (01); ORDER REGARDING
 MOTION TO REDUCE SENTENCE PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)(i)




                                           9
